202 F.3d 969 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.ERIC GODWIN,    Defendant-Appellant.
No. 98-3763
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 6, 1999Decided January 27, 2000Rehearing and Suggestion for RehearingEn Banc Denied March 7, 2000.

Appeal from the United States District Court   for the Western District of Wisconsin.  No. 98-CR-45-C--Barbara B. Crabb, Judge. [Copyrighted Material Omitted]
Before Kanne, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
After Eric Godwin  pleaded guilty to one count of conspiring to  possess cocaine base with the intent to  distribute it, in violation of 21 U.S.C. sec.  846, he was sentenced to 120 months' imprisonment  and five years' supervised release. In this  appeal, he claims that the district court  violated Rule 11 in accepting his guilty plea and  that his counsel was ineffective. We affirm his  conviction.


2
Godwin was indicted along with nine other co-  defendants involved in the same drug conspiracy.  The government produced a great deal of evidence  of the conspiracy during discovery, including  post-arrest statements by some of the defendants,  statements by the two previously convicted  leaders of the conspiracy, and wiretap tapes.  This led Godwin and six of his co-defendants to  plead guilty; two others went to trial and were  acquitted, and one managed to get the charges  against him dismissed prior to trial.


3
Godwin now wants to withdraw his guilty plea,  even though his trial counsel made no motion to  do so before the district court. Through  different counsel on appeal, however, Godwin  asserts that trial counsel was ineffective  throughout the guilty plea proceedings and  sentencing. He also argues that the trial court  failed properly to follow Fed. R. Crim. P. 11  prior to his plea of guilty, and thus that he  should be entitled to withdraw the plea and take  his chances at trial (chances thathe apparently  now believes are better than he had thought  before, given the fate of his co-defendants).


4
* Because Godwin never tried to withdraw his  guilty plea at trial, we must consider first  whether he can raise this point on appeal, and if  so, what standard of review should apply to it.  If he indeed received ineffective assistance of  counsel before the trial court, and this led to  the omission, then we would review the Rule 11  claim just as we would have done if the proper  objections had been made. Normally, of course, a  guilty plea is valid only if the defendant  entered the plea knowingly and voluntarily.  Boykin v. Alabama, 395 U.S. 238, 242-44 (1969).  The protections contained in Rule 11 are designed  to assure that these criteria are met. Before the  court may accept a defendant's guilty plea, Rule  11 requires it to assure itself that the  defendant understands the nature of the charge,  the maximum and minimum penalties for it, and the  fact that if she pleads guilty she is giving up  constitutional rights, including her right to a  jury trial. Fed. R. Civ. P. 11(c). We may  disregard deviations from procedures described in  Rule 11, however, if those deviations do not  affect substantial rights. Fed. R. Civ. P. 11(h).  Therefore, when we review a potential Rule 11  violation, we examine the total circumstances  surrounding the plea, and are satisfied if we  decide that the defendant was informed of her  rights and understood the consequences of her  plea. United States v. Mitchell, 58 F.3d 1221,  1224 (7th Cir. 1995).


5
In this case, even if we were to conclude that  Godwin has not waived or forfeited his right to  challenge the Rule 11 proceedings, he is no  better off than he was before. The trial court  followed Rule 11 to the letter at the plea  hearing, taking great pains to make sure that  Godwin's plea was knowing and voluntary. First,  the judge had the prosecuting attorney explain  the charge and potential penalty to Godwin. When  Godwin tendered a plea of guilty, the judge  discussed each required topic with him: the plea  agreement; the maximum and minimum sentence; the  right to a jury trial, presumption of innocence,  right to cross examine witnesses and right  against self incrimination that Godwin would be  giving up if he continued to plead guilty; and  whether Godwin had an adequate opportunity to  speak with his lawyer regarding possible  defenses. Throughout this conversation, the judge  repeatedly asked Godwin if he understood all that  he was agreeing to, and if his agreement was  voluntary. Godwin consistently replied "yes."  Next, the judge asked Godwin about his role in  the conspiracy, in order to determine if the  conduct Godwin was admitting to actually formed  the basis for the charged crime. Finally, the  judge accepted Godwin's plea, finding that "the  defendant has entered a plea of guilty knowingly,  understandingly and voluntarily after an adequate  opportunity to consult with his attorney, and  with an understanding of the nature of the  charge, and with an understanding of the  consequences of a plea of guilty." Tr. 17.


6
There is nothing in the record that would  indicate that Godwin did not understand his  rights. Godwin has a tenth grade education, and  was informed of the charge, its penalties, and  all of his rights. He never hesitated in  asserting that he understood all that he was  told.


7
Godwin insists that, even if the judge  otherwise followed the parameters of Rule 11, the  judge erred when she asked him about the facts of  the conspiracy during the plea hearing. Godwin is  wrong. Rule 11 encourages this kind of factual  questioning by providing that a judge should not  enter a judgment on a plea of guilty without  being satisfied that there is a factual basis for  the plea. Fed. R. Crim. P. 11(f). Moreover,  Godwin had nothing to fear from this line of  questioning, because statements made at the plea  hearing regarding a plea of guilty cannot be used  against the defendant later in anycivil or  criminal proceeding. Fed. R. Crim. P. 11(e).

II

8
We turn, then, to Godwin's claim that he  received ineffective assistance, insofar as this  argument operates to do more than preserve his  Rule 11 claim. Godwin asserts that his attorney,  Steven Luchsinger, was ineffective and thereby  deprived him of his Sixth Amendment right to  effective assistance of counsel. We test Godwin's  ineffective assistance of counsel claim under the  two prong inquiry of Strickland v. Washington,  asking if Godwin has shown that Luchsinger's  performance fell below the legal profession's  objective standards for reasonably effective  representation, and if this deficiency prejudiced  Godwin's defense. 466 U.S. 668, 687-88 (1984).  Our inquiry must be confined to facts that appear  in the record as it now stands--a limitation that  almost invariably dooms these claims when they  are raised on direct appeal. See United States v.  Taglia, 922 F.2d 413, 417 (7th Cir. 1991); see  also United States v. Fish, 34 F.3d 488, 491-92  (7th Cir. 1994).


9
In evaluating Luchsinger's performance, we begin  with the general presumption that his conduct  falls within the wide range of reasonable  professional assistance. United States ex rel.  Partee v. Lane, 926 F.2d 694, 700 (7th Cir.  1991). We refrain from second guessing an  attorney's tactical decisions. United States v.  Brooks, 125 F.3d 484, 496 (7th Cir. 1997).


10
Godwin complains that Luchsinger did not file  any pretrial motions, did not try to reconcile  confusion in the presentence report as to how  much cocaine to attribute to Godwin, and failed  to withdraw Godwin's guilty plea after the plea  sentencing hearing. None of these actions  constitute unreasonable performance. Though the  other indicted defendants filed several motions,  Luchsinger refrained from doing so, stating  openly that his decision was a tactical one.  Godwin has not shown that Luchsinger's decision  was not strategically based. It was reasonable,  in the face of the evidence against Godwin that  the government had turned over to defense  counsel, for Luchsinger to decide to cooperate  with the government from the get-go. It was also  well within the range of normal strategic choice  for Luchsinger to advise Godwin to file a guilty  plea relatively early on, pursuant to a plea  agreement. This cooperation earned Godwin a three  level reduction for acceptance of responsibility,  under U.S.S.G. sec. 3E1.1(b), at sentencing.


11
Nor was Luchsinger remiss in accepting the  presentence report without challenge. There was  some confusion about how much cocaine was  attributable to Godwin. Luchsinger chose not to  mention the issue, though, again for reasons that  fall within the bounds of acceptable tactics. In  fact, the presentence report actually helped  Godwin, because it held Godwin responsible for  the lower of the possible amount of cocaine, 100  grams. Luchsinger's acquiescence may have avoided  the risk that Godwin would be held responsible  for the far greater amount implicit in an  admission he made in one interview, in which he  had said he purchased two or three "eight balls"  (1/8 ounce, or about 3.5 grams each) a week from  September 1996 until December 1997.


12
Finally, the trial record furnishes no reason  to second-guess Luchsinger's decision not to try  to withdraw Godwin's guilty plea based on the  plea hearing. There was nothing wrong with the  hearing, and no reason for Luchsinger to  challenge the hearing or try to change Godwin's  plea.


13
Even if Godwin had shown that Luchsinger's  performance was unreasonable, his ineffective  assistance argument would fail because he has not  shown that he was in any way prejudiced by  Luchsinger's actions. To show prejudice, Godwin  must show that there is a reasonable probability  that the result of his proceeding would have been  different withoutLuchsinger's errors.  Strickland, 466 U.S. at 687-88. We entertain a  strong presumption that Godwin was not  prejudiced. Lane, 926 F.2d at 700-01.


14
Godwin was sentenced to 120 months'  imprisonment, the lowest in a 120-135 month  imprisonment range. He received a three level  reduction in his offense level for accepting  responsibility. If Luchsinger had not helped  Godwin to accept early responsibility, Godwin  might have done much worse. Godwin offers no  argument to the contrary except to mention that  his co-defendants all fared better than he did:  two were acquitted, and the rest got shorter  sentences. But there is no reason in the record  to compare Godwin with his co-defendants. Their  criminal histories as well as the evidence  against them may have been very different from  Godwin's. Because Godwin does not explain why he  would have done as well as his codefendants, or  any better than he actually did, if his attorney  had acted differently, he has failed to show  Strickland prejudice.


15
We therefore Affirm the judgment of the district  court.